Citation Nr: 1456859	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  09-27 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disability other than chronic lumbosacral strain, to include spinal stenosis and spondylosis, and to include as secondary to service-connected left knee disability and/or chronic lumbosacral strain.

2.  Entitlement to an initial disability rating in excess of 30 percent for depression.

3.  Entitlement to an effective date prior to February 6, 1992, for the assignment of a separate 10 percent evaluation for instability of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to December 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007, May 2008, and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In March 2010, the Veteran presented sworn testimony during a video conference hearing in New Orleans, Louisiana, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

In a September 2013 decision, the Board denied the Veteran's claim for service connection for a low back disability other than chronic lumbosacral strain.  The Veteran thereafter appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  The Board remanded the remaining issue of entitlement to an effective date prior to February 6, 1992, for the assignment of a separate 10 percent evaluation for instability of the left knee, for further procedural development.  In April 2014, the Court issued an order granting an April 2014 joint motion for remand (JMR).  The appeal has been returned to the Board for action consistent with the April 2014 JMR and Court Order.  

As discussed in detail below, the Agency of Original Jurisdiction (AOJ) granted service connection for depression in an April 2014 rating decision.  The Veteran filed a notice of disagreement (NOD) with the initial 30 percent evaluation assigned in November 2014.  Despite this NOD, no statement of the case (SOC) has been issued for these issues.  Because the filing of an NOD initiates appellate review, the appeal of the initial evaluation assigned for depression must be remanded for the preparation of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of service connection for a low back disability other than chronic lumbosacral strain and an increased initial rating for depression are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

Prior to February 6, 1992, the medical evidence of record does not reveal a clinical finding or diagnosis of instability of the Veteran's left knee.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 6, 1992, for the grant of a separate 10 evaluation for instability of the left knee have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  August 2007 and January 2008 letters provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish an earlier effective date, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006), Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  

The Board remanded the claim in July 2010 and September 2013 for additional evidentiary development including obtaining outstanding VA treatment records prior to May 2002 and readjudicating the claim in a supplemental statement of the case.  The AOJ obtained the outstanding VA treatment records and readjudicated the claim in a December 2013 supplemental statement of the case.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was also elicited from the Veteran concerning the reasons he believed his separate 10 percent instability evaluation warranted an earlier effective date.  Significantly, the Veteran's testimony, in part, triggered the Board's decision to remand this claim for further development.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran seeks an effective date earlier than February 6, 1992, for the grant of a separate 10 evaluation for instability of the left knee.  He alleges that his left knee demonstrated instability prior to February 6, 1992. 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the effective date for an award of disability compensation is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2014). 

VA or uniformed services medical records may also form the basis of an informal claim to reopen.  38 C.F.R. § 3.157 (2014).  Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  Otherwise, in the case of evidence from a private physician, date of receipt of any record or report will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(2) (2014).

In addition, other legal authority provides an exception to the general rule on effective dates for awards.  This legal authority provides that where compensation is awarded or increased pursuant to a liberalizing law or liberalizing VA issue, the effective date of such award shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the liberalizing law or administrative issue, although in no event shall such award be retroactive for more than 1-year from the date of application therefore.  If the claim is reviewed at the request of a claimant more than 1-year after the effective date of the law or VA issue, benefits may be authorized for a period of 1-year prior to the date of receipt of such request.  38 U.S.C.A. § 5110(g) (West 2002), 38 C.F.R. § 3.114 (2014).  In order for a claimant to be eligible for a retroactive payment under this regulation, the evidence must show that the Veteran met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or liberalizing VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a) (2014). 

In the present case, precedent opinions of the VA's General Counsel issued in July 1997 and August 1998 have held that dual ratings may be given for a knee disorder, with one rating for instability and one rating for arthritis with limitation of motion.  See VAOPGCPREC 23-97 and 9-98 (issued on July 1, 1997 and August 14, 1998, respectively).  In passing, the Board notes that the Veteran's currently assigned effective date is much earlier than these issuance dates.  38 C.F.R. § 3.114(a) (2014).  However, as the AOJ has already assigned the 1992 effective date, the Board will not disturb this date.

Further, even if the Board were to ignore these concerns, there is no evidence that the Veteran's left knee disability demonstrated instability to warrant a separate compensable evaluation prior to February 6, 1992.  The assigned effective date of February 6, 1992, for the grant of a separate 10 percent evaluation for instability of the left knee is based on a February 6, 1992, VA treatment record noting that the Veteran "now" has trouble with his left knee giving way.  The report documents a medical finding of instability of the left knee joint as of this date.  The Board's review of both VA treatment records and VA examination reports regarding Veteran's left knee prior to February 6, 1992, does not reveal a finding or a diagnosis of laxity or instability of the left knee.  The first clinical showing of instability is in the February 6, 1992, VA treatment record.  The Board accepts the February 6, 1992, VA treatment record, in effect, as an informal claim for a separate compensable evaluation for instability of the left knee.  However, it is not factually ascertainable from the medical evidence that instability of the left knee was present prior to this February 6, 1992, VA treatment record. 

The Board notes that three service treatment records note possible complaints of instability.  See service treatment records, February 1985, September 1985.  However, these are prior to the date of discharge and the grant of service connection for the left knee.  All medical evidence from the time that the Veteran was granted service connection for the left knee (December 20, 1985, also his date of discharge) is negative for findings of instability.  Notably, January 1986 and February 1987 VA examinations that specifically examined the left knee failed to find any instability.  The evidence simply does not demonstrate a finding of instability prior to February 6, 1992.

To the extent that the Veteran has provided lay testimony of left knee instability prior to February 6, 1992, this does not change the Board's decision.  Initially, the Board has some concerns regarding the credibility of such a claim given the two VA examinations at which the Veteran failed to report instability.  The February 1992 VA treatment record's language also seems to indicate that the Veteran's complaints of giving way were a new symptom.  Moreover, the Board notes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Here, while the Veteran is considered competent to report observable symptoms he is not competent in this instance to opine on the causative factor for any left knee collapse or whether any collapse is due to laxity or instability associated with his knee.  In summary, the Board finds the medical evidence showing no evidence of instability prior to February 6, 1992, to be more probative and persuasive with respect to the onset of the Veteran's left knee instability.  It has assigned such evidence greater weight in comparison to the Veteran's lay statements.

As the Veteran has already been granted a separate compensable evaluation for left knee instability prior to the date of the liberalizing General Counsel opinions and there is no evidence of left knee instability prior to his currently assigned effective date, the Board concludes that the criteria for an effective date earlier than February 6, 1992 for the grant of a separate evaluation for instability of the left knee have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400 (2014). 

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date earlier than February 6, 1992, for the grant of a separate 10 evaluation for instability of the left knee is denied.


REMAND

As noted above, there is no evidence in the claims file to indicate that the AOJ issued an SOC in response to the Veteran's NOD with the April 2014 assignment of an initial 30 percent evaluation for depression.  Therefore, the issues of entitlement to an initial increased rating for depression must be remanded to the AOJ to issue an SOC.  See Manlincon, supra.

The April 2014 JMR directed the Board to remand the low back claim for a new VA examination and opinion to address the issue of secondary aggravation.  As such, the claim must be remanded to obtain such an examination and opinion. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with a statement of the case regarding his appeal of the initial 30 percent evaluation assigned for his service-connected depression.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal, the claim should then be returned to the Board for further appellate consideration.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to evaluate his low back disability other than chronic lumbosacral strain.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  All appropriate testing should then be performed, to include EMG testing if necessary.

The examiner should identify and diagnose all low back disorders other than chronic lumbosacral strain, to include those that may have resolved during the appeals process.  

For each diagnosed low back disorder other than chronic lumbosacral strain, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that such a disorder was caused or aggravated (made worse) by the Veteran's service-connected left knee disability or chronic lumbosacral strain.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above action and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a low back disability other than chronic lumbosacral strain should be readjudicated.  If the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


